Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to application communication filed on 7/14/2021.
2. 	Claims 19-38 are pending in the case. 
3.	Claims 1-18 are cancelled. 
4.	Claims 19 and 38 are independent claims. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "display solution" in claim 22 is a relative term which renders the claim indefinite.  The term "display solution" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (hereinafter “Peterson”), U.S. Published Application No. 20170357437 A1 in view of foreign application JP2016-062481A, Yasuhiro et al. 
Claim 19:
Peterson teaches An electronic device, comprising:
a display screen comprising at least two areas, wherein the at least two areas comprise a first area and a second area, and wherein different areas of the display screen do not overlap; (e.g., split-screen mode with non-overlapping windows as shown in Figure 7E; par. 273; FIG. 7E illustrates a first window 746 and a second window 748 in a split screen mode in response to selection of the first affordance 718-A in FIG. 7D. For example, the first window 746 and the second window 748 are associated with different instances of the web browser application. FIG. 7E shows the first window 746 and the second window 748 in the browser view.)
a memory configured to store one or more programs and a first application, wherein the first application is a shopping type application; and (e.g., a web browser application is a shopping type application because the web browser allows a user to access websites for shopping par. 274; In some embodiments, the first window 746 is associated with an instance of a web browser application, an email application, a messaging application, a document viewing application, a document processing application, or the like.)
a processor coupled to the memory and the display screen, wherein the processor is configured to execute the one or more programs to cause the electronic device to be configured to: (e.g., processor, memory of portable display device configured to execute applications par. 178; Attention is now directed toward embodiments of user interfaces ("UI") and associated processes that may be implemented on an electronic device, such as a portable multifunction device 100 with a display, a touch-sensitive surface, and optionally one or more sensors to detect intensity of contacts with the touch-sensitive surface, or a device 300 with a one or more processors, non-transitory memory, a display, and an input device.)

detect a first operation; (e.g., detecting a first operation with finger contacts or gesture par. 7; In some embodiments, the user interacts with the GUI primarily through stylus and/or finger contacts and gestures on the touch-sensitive surface.)
display, in response to the first operation, a first interface of the first application in the first area, wherein the first interface is a home page of the first application, (e.g., selecting a tab or typing an URL address in the web browser to display a first “home” page of the web browser application in a first area of a split screen mode as shown in Figure 7E par. 275; In FIG. 7E, the first window 746 includes a chrome region 733-A, a tab bar 735-A, and a content region 737-A. The tab bar 735-A includes tabs 706-A, 706-B and 706-C. In FIG. 7E, the address bar 744-A includes the URL 708 for the web page associated with the tab 706-A, and the content region 737-A includes the content 710 for the web page associated with the tab 706-A.)

detect, on the first interface, a second operation to open a second interface of the first application, wherein the second interface is a commodity list interface and comprises a first link of a first commodity; (e.g., selecting a hyperlink and being prompted to open a second interface of the browsing application in a opposite window of the current window in the split screen mode as shown in Figure 7N; Examiner takes OFFICIAL NOTICE in respect web pages returned from a web browser may be a commodity list interface comprising a first link of a first commodity e.g., AMAZON.TM. par. 286; FIG. 7N illustrates a menu 716 overlaid on the second window 748 in response to the one finger long press gesture in FIG. 7M. In FIG. 7N, the menu 716 includes: a first affordance 718-A, which, when activated (e.g., with a contact), causes the tab 7-6-A to become a background tab and also causes the content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the first window 746 in split screen mode; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)

display, in response to the second operation, the second interface in the second area; (e.g., display, in response to selecting the hyperlink, the  second interface in second area (e.g., new tab in opposite window) of the split window as shown in Figure 7N par. 286; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)
 	detect a tapping operation for the first link; 
display, in response to the tapping operation a detail page of the first commodity in the second area; (e.g., display, in response to tapping the hyperlink of an Amazon webpage with a finger contact, a new detail page from Amazon in the second area (e.g., new tab in opposite window) as shown in Figure 7N par. 286; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)
and update, in response to the tapping operation, the first interface to the  the detail page.

    PNG
    media_image1.png
    648
    861
    media_image1.png
    Greyscale




and update, in response to the tapping operation, the first interface to the second interface. 
	However, the end result of the limitations is merely a design choice difference, because the claims merely show the same two interfaces as the Peterson reference. The only difference is the position of the two interfaces are switched.  For example, Peterson teaches opening a new page on either the current window or the opposite window which will either replace the current window or keep the current window, respectfully. Applicant’s claimed invention for claim 1 maintains the current window in an opposite side and displays the new page in the current window. The end result for both instant applicant and Peterson reference is a current window and a new window displayed together. The only difference is that the layout positions are flipped from the Peterson reference which is merely a design choice. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the windows of Peterson as an obvious modification because there are only definite number of options on how to display the same windows and displaying the same windows in a different way is not functionally different. Therefore, the difference in design cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See e.g., reversal of parts; In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), see e.g., rearrangements in part; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

Peterson fails to expressly teach a commodity list interface and comprises a first link of a first commodity.

However, Yasuhiro et al.  teaches a commodity list interface and comprises a first link of a first commodity. (e.g., Figure 3; each product is a first link of a first commodity detail page, paras. 19-24) 


    PNG
    media_image2.png
    377
    546
    media_image2.png
    Greyscale


	In the analogous art of using web browsers to allow a user to visit shopping applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify website pages visited by the browser as taught by Peterson to include commodity interfaces as taught by Yasuhiro et al. website to provide the benefit of allowing a user shop from the convenience of their residents. 


Claim 20 depends on claim 19:
Peterson teaches wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to start the first application in response to the first operation. (e.g., selecting a browser application icon or selecting a tab or typing an URL address in the web browser to display a page of the web browser application in a first area of a split screen mode as shown in Figure 7E par. 275; In FIG. 7E, the first window 746 includes a chrome region 733-A, a tab bar 735-A, and a content region 737-A. The tab bar 735-A includes tabs 706-A, 706-B and 706-C. In FIG. 7E, the address bar 744-A includes the URL 708 for the web page associated with the tab 706-A, and the content region 737-A includes the content 710 for the web page associated with the tab 706-A.)

Claim 21 depends on claim 19:

wherein the first area is located on a left side of the second area. (see Figure 7N) 
    PNG
    media_image3.png
    619
    746
    media_image3.png
    Greyscale


Claim 22 depends on claim 19:
Peterson teaches wherein the memory is further configured to store a display solution corresponding to the first application, and wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display interfaces of the first application based on the display solution. (e.g., enabling switching from portrait to landscape based on 


Claim 23 depends on claim 19:
Peterson teaches wherein a first display height of the first interface while being displayed in the first area is the same as a second display height of the second interface while being displayed in the second area. (see Figure 7N windows of split mode illustrated as same height and width)

    PNG
    media_image3.png
    619
    746
    media_image3.png
    Greyscale





Claim 24 depends on claim 19:
Peterson teaches wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display the second interface after detecting that a user has searched for a commodity on the first interface. (e.g., URL for searching for a commodity See Figure 7N par. 284; 

Claim 25 depends on claim 19:
Peterson teaches wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display, in response to the first operation and in a landscape orientation state, the first interface in the first area. (e.g., displaying first and second area in a landscape arrangement as shown in Figure 7N par. 28; Described below are devices and methods that maintain tab ordering and continuity of tab sets when switching between split screen modes to full screen mode. For example, the device switches from split screen mode to full screen mode due to rotation of the device as changing from landscape to portrait orientation.)

Claim 26 depends on claim 19:
Peterson teaches wherein, in the landscape orientation state, each included angle between long sides of the display screen and a horizontal plane is less than or equal to a preset value. (e.g., enabling switching from portrait to landscape based on accelerometers par. 58; In some embodiments, information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers.)



Peterson teaches wherein a second
level of the second interface is lower than a first level of the first interface, or wherein a third level of the detail is lower than the second level. (e.g., hyperlink within a web page is lower in the hierarchical tree than the web page see Figure 7N)


Claim 28 depends on claim 19:
Peterson teaches wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to avoid displaying a third interface of the first application in the second area while displaying the first interface in the first area. (e.g., avoid displaying a third interface in a second area by selecting a corresponding option (e.g., open in same window or new window) see Figure 7N  par. 367; As one example, in response to the one finger long press gesture on hyperlink 738-A in FIG. 7M, the menu 716 is overlaid on the second window in FIG. 7N. Continuing with this example, in response to selection of the first affordance 718-A in FIG. 7N, the content 710 in the first window 746 is replaced with the content 768 for a web page associated with the hyperlink 738-A in FIG. 7O.)

Claim 29 depends on claim 19:
Peterson teaches wherein when the
electronic device displays the second interface in the second area in response to the second operation, the processor is configured to execute the one or more programs to cause the electronic device to be further configured to continue displaying the first interface in the first area while displaying the second interface in the second area. (e.g., displaying a new page in the current window allows the first interface to remain in the same area Figure 7N par. 286; FIG. 7N illustrates a menu 716 overlaid on the second window 748 in response to the one finger long press gesture in FIG. 7M. In FIG. 7N, the menu 716 includes: a first affordance 718-A, which, when activated (e.g., with a contact), causes the tab 7-6-A to become a background tab and also causes the content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the first window 746 in split screen mode; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)


Claim 30 depends on claim 19:
Peterson teaches, wherein before detecting the first operation, the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display a desktop in full screen in a landscape orientation state, and wherein the first operation enables the electronic device to start the first application. (e.g., full screen desktop in landscape orientation state wherein an operation of selecting a  tab or entering a URL enables the start of first application  par. 35; should also be understood that, in some embodiments, the device is not a portable communications device, but is a desktop computer with a touch-

Claim 31 depends on claim 19:
Peterson teaches wherein before detecting the first operation, the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display the first interface in a full screen in a portrait orientation state, and wherein the first operation enables the electronic device to switch from the portrait orientation state to a landscape orientation state. (e.g., enabling switching from portrait to landscape based on accelerometers par. 58; In some embodiments, information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers.)

Claim 32 depends on claim 25:
Peterson teaches wherein the comprising processor is configured to execute the one or more programs to cause the electronic device to be further configured to:
display the first interface in the first area when the first application does not support a landscape-mode full-screen display; or
when the first application supports the landscape-mode full-screen display:
prompt a user to select a display manner, wherein the display manner comprises a landscape-mode full-screen display manner and an area display manner; and
further display, in response to the area display manner being selected by the user, the first interface in the first area. (e.g., displaying a menu to prompt a user to select a display manner such as a new window (i.e., landscape mode full screen display manner) or a same window (i.e., “area display manner”) par. 286; FIG. 7N illustrates a menu 716 overlaid on the second window 748 in response to the one finger long press gesture in FIG. 7M. In FIG. 7N, the menu 716 includes: a first affordance 718-A, which, when activated (e.g., with a contact), causes the tab 7-6-A to become a background tab and also causes the content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the first window 746 in split screen mode; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode; and a third affordance 718-C, which, when activated (e.g., with a contact), causes the content for the web page associated with the hyperlink 738-A to be displayed in a new window in full screen mode. FIG. 7D also illustrates a contact 754 detected at a location corresponding to the first affordance 718-A.)

Claim 33 depends on claim 19:
wherein processor is configured to execute the one or more programs to cause the electronic device to be further configured to: display a third interface of the first application in a full screen in a portrait orientation state when the electronic device is switched to the portrait orientation state, and wherein, in the portrait orientation state, each included angle between the long sides of the display screen and a horizontal plane is greater than a preset value. (e.g., enabling switching from portrait to landscape based on accelerometers par. 58; In some embodiments, information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers.)


Claim 34 depends on claim 33:
Peterson teaches wherein the third interface is one of:
A fourth interface that is most recently displayed by the electronic device in a landscape orientation state;
a fifth interface on which a user operation is most recently detected by the electronic device in the landscape orientation state; or a sixth interface that is most recently displayed by the electronic device in a preset area in the landscape orientation state. (e.g., enabling switching from portrait to landscape based on accelerometers par. 58; In some embodiments, information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers.)

Claim 36 depends on claim 19:
Peterson teaches wherein the second operation is a tap operation on the first interface, and wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to change, in response to the tap operation, a display effect of content on the first interface. (e.g., in response to long tap gesture press, change a display effect of content on the first interface by displaying a preview 730 as shown in Figure 7J par. 281; FIG. 7J illustrates a preview 730 of the content 736 for the web page associated with the hyperlink 712-C in response to detecting the contact 732 (e.g., the one finger press gesture) with an intensity 731b greater than I.sub.L and less than I.sub.D. For example, the preview 730 is a thumbnail or snapshot of the content 736 for the web page associated with the hyperlink 712-C. In some embodiments, the size of the preview changes dynamically as the intensity of the contact changes (e.g., as the intensity of the contact increases, the size of the preview increases and as the intensity of the contact decreases, the size of the preview decreases).)


Claim 37 depends on claim 36:
Peterson teaches wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to change, in response to the tap operation, at least one of a color of the content, a brightness of the content, a contrast of the content, a grayscale of the content, or a display form of the content. (e.g., change a display form of the content by increasing or decreasing size of preview 730 par. 281; FIG. 7J illustrates a preview 730 of the content 736 for the web page associated with the hyperlink 712-C in response to detecting the contact 732 (e.g., the one finger press gesture) with an intensity 731b greater than I.sub.L and less than I.sub.D. For example, the preview 730 is a thumbnail or snapshot of the content 736 for the web page associated with the hyperlink 712-C. In some embodiments, the size of the preview changes dynamically as the intensity of the contact changes (e.g., as the intensity of the contact increases, the size of the preview increases and as the intensity of the contact decreases, the size of the preview decreases).)

Claim 38:
Claim 38 is substantially encompassed in claim 19, therefore, Examiner relies on the same rationale set forth in claim 19 to reject claim 38.



Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson/Yasuhiro et al. as cited above and applied to claim 19, in view of Han et al. (hereinafter “Han”), U.S. Published Application No. 20190347128 A1, which claims foreign priority to CN 201810442588.4 dated 5/10/2018.
Claim 35 depends on claim 19:
wherein before displaying the first interface of the first application the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display an advertising page of the first application in the first area.

However, Han teaches wherein before displaying the first interface of the first application the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display an advertising page of the first application in the first area. (e.g., displaying an ad prior to displaying the target application par. 50; In the implementation of the present disclosure, the preset period may be set according to practical situations. For example, the preset period may be a fixed period after starting the preloading, a period from start of the preloading to completion of the preloading, or the like. In some implementations, the preset period may be play duration of a launched advertisement or a launched animation of the target application. During launching, some applications may play some advertisements or animations which may last for three or ten or more seconds.)

	In the analogous art displaying web pages, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed applications as taught by Peterson/Yasuhiro et al. to include a launched advertisement as taught by Han to provide the benefit of promoting sales and generating revenue. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kittur et al. US 20190286683 A1 (e.g., in respect to dependent claims 36 and 37)
Par. 48; After selection of a hyperlink, the web browser linking the user to the search engine typically changes the color of the hyperlink to indicate that the user had previously selected that hyperlink. 
Gardner et al. US 20080319852 A1 (e.g., in respect to dependent claim 35)
Par. 49; The advertisement overlays can optionally be displayed for a constant amount of time, or alternatively the duration of the display can be a variable amount of time.
NPL “Amazon website”, published January 1, 2016. (e.g., each product is a first link of a first commodity)

    PNG
    media_image4.png
    1038
    1792
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

HENRY ORR
Primary Examiner
Art Unit 2145

/HENRY ORR/Primary Examiner, Art Unit 2145